Citation Nr: 0114609	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  01-00 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for pulmonary 
tuberculosis.

The Board notes that the veteran requested an RO hearing, 
which was scheduled for August 24, 2000.  An August 24, 2000, 
VA Form 119, Report of Contact, the rating specialist stated 
the veteran opted for an informal hearing.  Thus, the 
veteran's hearing request has been completed.


FINDINGS OF FACT

1.  Service connection was denied for pulmonary tuberculosis 
in a November 1998 Board decision.  

2.  The evidence received since the November 1998 Board 
decision does not bear directly and substantially upon this 
issue and, when considered alone or together with all of the 
evidence, both old and new, need not be considered to fairly 
decide the claim.


CONCLUSIONS OF LAW

1.  The November 1998 Board decision, which denied service 
connection for pulmonary tuberculosis, is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The evidence received since the November 1998 Board 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the November 1998 Board decision, the evidence 
of record consisted of the veteran's application for 
benefits, service medical records, statements from fellow 
servicemen, and several private medical records.  A 
description of this evidence follows.

An October 1945 report of medical examination does not reveal 
any pertinent reports or clinical findings.  During service, 
the veteran received intermittent treatment associated with 
symptoms of chills, fever, headaches, general weakness, and 
difficulty breathing and rales.  Specifically, the veteran 
was diagnosed with pneumonia during the course of inpatient 
treatment in December 1945, January 1946, and from March 1946 
to April 1946.  A December 1945 chest x-ray revealed 
extensive consolidation of the right lower lobe.  In a 
subsequent December 1945 x-ray, it was noted that the 
previously-noted densities were no longer evident and both 
lung fields appeared normal.  A March 1946 x-ray study 
revealed right pneumonic consolidation; the causative 
organism of pneumonia was unknown.  

A February 1977 statement from a private physician reveals 
that the veteran was hospitalized for acute lobar pneumonia 
during service in July 1945.

In January and April 1979 written communications to the RO, 
the veteran indicated that pulmonary tuberculosis was 
diagnosed during the course of service separation medical 
examination.

A June 1983 statement from a private physician shows he 
treated the veteran for "chronic or recurrent" pneumonia on 
three occasions during the past ten years.

A March 1989 statement from the Office of the Municipal 
Health Officer reveals that the veteran "sought assistance" 
at the facility in March 1989.  In the statement, it was 
indicated that the veteran had a February 1989 x-ray report, 
which showed the presence of minimal active pulmonary 
tuberculosis; microscopic examination of his sputum at OMHO 
was negative to the acid fast bacilli.  

A May 1989 statement from a private physician reveals that he 
treated the veteran for right lobar pneumonia in March 1945, 
following which the veteran was transferred to a hospital for 
continued treatment.  

In a personal hearing in June 1990, the veteran testified 
that he believed that his current "sickness" had its onset 
during active service because he was then treated for 
pneumonia.  During that hearing, the veteran's friend 
testified that he knew of the veteran's "sickness" because 
he saw him being hospitalized due to pneumonia in service.

In November 1990, the Board denied service connection for 
pneumonia.  

A February 1991 statement from the Veterans Memorial Medical 
Center in Quezon City reveals that the veteran was treated at 
the facility in February 1991, at which time minimal active 
pulmonary tuberculosis, activity undetermined, was diagnosed.  
It appears that minimal pulmonary tuberculosis and bronchitis 
were also diagnosed at the facility in December 1990.

At his RO hearing in July 1997, the veteran testified that he 
was treated for a "pulmonary condition" during service in 
1945 and did not receive any treatment thereafter.  During 
the hearing, he submitted July 1997 statements from a private 
physician, which showed he had diagnosed the veteran with 
moderately advanced bilateral pulmonary tuberculosis.

In a July 1997 statement, the veteran indicated that he was 
treated for pulmonary tuberculosis by Dr. Asarias from 1948 
to 1950, but noted that the physician was deceased.  An 
October 1997 RO letter to Dr. Asarias was returned as 
undeliverable.  In a November 1997 letter, the veteran 
indicated that Dr. Asarias had been deceased since 1962 and 
contacting him was "not appropriate."

A July 1997 letter from the veteran's daughter suggests that 
her father's pulmonary tuberculosis had its onset during 
active service in World War II.

In an August 1997 report, a VA radiologist was asked to 
interpret the July 1997 chest x-ray.  He determined that the 
x-ray showed minimal to moderate bilateral upper lobar 
infiltrates with perihilar bronchitis, etiology and activity 
undetermined, and arteriosclerosis.

An August 1997 letter from the OMHO in Quezon City, with an 
attached copy of the March 1989 statement addressed above, 
reveals that the veteran was treated at the facility in 1989, 
but that clinical records of treatment prior to 1990 were not 
available.

In an October 1997 rating decision, the RO denied service 
connection for pulmonary tuberculosis.  It stated that the 
evidence did not show that pulmonary tuberculosis had been 
incurred in service or manifested to a compensable degree 
within three years following service.  The RO noted that the 
first showing of pulmonary tuberculosis was 1989, which was 
many years following the veteran's discharge from service.

In the November 1998 decision, the Board denied service 
connection for pulmonary tuberculosis.  It noted that the 
evidence of record did not show that the veteran had incurred 
pulmonary tuberculosis in service or that it manifested to a 
compensable degree within three years following service.  
Additionally, the Board stated that the veteran had not 
brought forth evidence of a nexus between the diagnosis of 
pulmonary tuberculosis, the first diagnosis being in 1989, 
and the veteran's service in 1945-1946.

The November 1998 Board decision is final.  38 U.S.C.A. 
§ 7104.

Since that decision, the veteran has submitted copies of 
records he had previously submitted an one June 1997 private 
medical record, which shows a diagnosis of right bundle 
branch block.  The veteran has asserted that service 
connection is warranted for pulmonary tuberculosis, as he 
incurred this disease in service or within the applicable 
presumption period.

II.  Duty to Assist

The Board notes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Following the veteran's request to reopen the claims for 
service connection, the RO sent the veteran a letter in May 
2000, informing him that in order to reopen the claim for 
service connection for pulmonary tuberculosis, he must submit 
new and material evidence.  The RO stated that this evidence 
should consist of medical records showing that his claimed 
condition originated or became worse during active service or 
was manifested to a compensable degree within three years of 
service discharge.  Additionally, in the August 2000 rating 
decision on appeal and the October 2000 statement of the 
case, the RO informed the veteran of the evidence necessary 
to reopen the previously denied claim.  Also, in the October 
2000 statement of the case, the RO included the pertinent 
regulations that applied to the veteran's petition to reopen 
the previously denied claim.  These determinations were 
mailed to the veteran, and were not returned by the United 
States Postal Service as undeliverable, and thus the veteran 
is presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran has 
submitted evidence of private medical records.  He has not 
indicated any other treatment, including VA treatment, for 
pulmonary tuberculosis, other than that which he has 
submitted.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the November 1998 Board decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for pulmonary 
tuberculosis.  See 38 C.F.R. § 3.156(a).  Specifically, the 
veteran has submitted several pieces of evidence; however, 
most of it are the same records he had submitted previously, 
and thus are duplicative of that which was of record at the 
time of the November 1998 Board decision.  Such evidence 
cannot constitute new and material evidence.  See id.

As to the June 1997 private medical record, which shows a 
diagnosis of right bundle branch block, that record is not 
relevant to the issue of service connection for pulmonary 
tuberculosis, and thus is not new and material evidence.  See 
id.

Additionally, the veteran's contentions that he incurred 
pulmonary tuberculosis in service cannot be deemed new and 
material for two reasons.  First, the veteran asserted such 
argument at the time of his previous claim and thus his 
contentions are simply cumulative of evidence which was 
previously of record at the time of the November 1998 Board 
decision, and thus are not new and material.  38 C.F.R. 
§ 3.156(a); see Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Second, the veteran is a lay person and cannot speculate on 
medical issues involving the etiology of a disability.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for 
pulmonary tuberculosis, and the petition to reopen such claim 
is denied.  


ORDER

The petition to reopen the claim for service connection for 
pulmonary tuberculosis is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

